Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This application is in condition for allowance except for the following formal matters: 
 	For claim 1, “an RAT of the second cell” in line 6 should be “a radio access technology (RAT) of the second cell”.  
	For claim 5, “a secondary node (SN) radio access technology (RAT) when the first cell does not support multi-radio access technology dual-connection (MR-DC)” in lines 3-4 should be “a secondary node (SN) RAT when the first cell does not support MR-DC”.  
	For claim 8, “an RAT of the second cell” in line 6 should be “a radio access technology (RAT) of the second cell”.  
	For claim 12, “a secondary node (SN) radio access technology (RAT) when the first cell does not support multi-radio access technology dual-connection (MR-DC)” in lines 3-5 should be “a secondary node (SN) RAT when the first cell does not support MR-DC”.  

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm’r Pat. 1935).
Since this application has been granted special status under the accelerated examination program, a shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of this time period may be granted under 37 CFR 1.136(a).  However, filing a petition for extension of time will result in the application being taken out of the accelerated examination program. In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application. To meet that objective, any reply must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the reply is not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application.

Allowable Subject Matter
2. 	Claims 1-5 and 8-12 are allowed.
3. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to an apparatus and a method for measuring a cell, includes: receiving, by a terminal device, a first measurement configuration from a first cell, wherein the first measurement configuration is used for configuring configuration information for the terminal device performs a measurement in an idle state and/or an inactive state.
Prior arts were found for the independent claims as follows:
Jongwoo Hong et al. (US 2020/0367085 A1)
Jajohn Mathew Mattam et al. (US 2021/0185753 A1)
  	Hong discloses a method and apparatus for early frequency reporting for fast carrier aggregation (CA) and/or dual connectivity (DC) setup.
  	Mattam discloses a method for indication of change in multi-radio access technology (RAT) dual connectivity (MR-DC) capability of a user equipment (UE).
	Applicant uniquely claimed the below distinct features in independent claims 1 and 8 of the instant invention, which are not found in the prior arts, either singularly or in combination:
	Claim 1:
 	A method for measuring a cell, comprising: 
receiving, by a terminal device, a first measurement configuration from a first cell, wherein the first measurement configuration is used for configuring configuration information for the terminal device to perform a measurement in an idle state and/or an inactive state; and 
determining, by the terminal device, not to perform a measurement related to a second cell when an RAT of the second cell is different from an RAT of the first cell; or, 
performing, by the terminal device, the measurement related to the second cell when the RAT of the second cell is different from the RAT of the first cell, or when the RAT of the second cell is the same as an RAT of a third cell, 
wherein the RAT of the first cell is an RAT to which a cell configuring the terminal device to measure belongs, the RAT of the second cell is an RAT to which a serving cell where the terminal device is located when performing the measurement belongs, and the RAT of the third cell is an RAT to which a secondary cell group forming multi-radio access technology dual- connection (multi-RAT DC, MR-DC) with the RAT of the first cell belongs.
 	Claim 8:

receive a first measurement configuration from a first cell, wherein the first measurement configuration is used for configuring configuration information for the apparatus to perform a measurement in an idle state and/or an inactive state; and 
determine not to perform a measurement related to a second cell when an RAT of the second cell is different from an RAT of the first cell; or, 
perform the measurement related to the second cell when the RAT of the second cell is different from the RAT of the first cell, or when the RAT of the second cell is the same as an RAT of a third cell, 
wherein the RAT of the first cell is an RAT to which a cell configuring the apparatus to measure belongs, the RAT of the second cell is an RAT to which a serving cell where a device is located when performing the measurement belongs, and the RAT of the third cell is an RAT to which a secondary cell group forming multi-radio access technology dual-connection (multi- RAT DC, MR-DC) with the RAT of the first cell belongs.	 
	
These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILL W LIN/Primary Examiner, Art Unit 2412